Applicants are requested to update the status of the parent applications as found on page 1 of the specification.

Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, the term “preferably” is considered to be indefinite as it is unclear what weight to give the language that follows.  
	In claim 2, reference to the number “l” is confusing as there is no “l” in the structural formula.
	In claim 2 it is confusing and contradictory to state that the total of m+o+l can be as low as 5 when m and o must be at least 6.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Domschke et al.
	Domschke et al. teach polymers prepared from a polysiloxane monomer poly-merized with one or more hydrophilic or hydrophobic comonomers.  See for instance column 1, lines 50 and on.  Note that the polysiloxane segment in column 2 contains alkylenoxy groups that can be present on the siloxane as a ligand.  Particularly see lines 54 to 56.  Note too column 4, lines 45 and 46 which refer to “q pendant ligands” attached to the polysiloxane segment.  This meets the claimed requirement of providing a ligand.  	
	Starting on column 13, lines 52 and on, Domschke et al. teach that comonomers include hydrophilic and hydrophobic monomers.  These meet the requirement of providing hydrophobic organic monomers and hydrophilic monomers.  See also column 19, lines 30 and on, which specifically teach the polymerization of the siloxane macro-monomer having “q” ligand groups, a hydrophilic and a hydrophobic monomer.  This anticipates the polymer prepared by the process of claim 1.
	While this reference does not make mention of the “taking up… of water after immersion…” limitation, note that the polymer prepared by the process in Domschke et al. meets the polymer prepared by the claimed process.  Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  If applicants are of the position that the prior art does not, in fact, possess the same properties as the claimed composition, the claimed composition should be amended to distinguish itself from the prior art.  
	
Claim 2 is neither taught nor suggested by the prior art.  There is nothing that teaches or suggests this particular silicone reactant in a process as claimed.  For prior art purposes the Examiner is considering this silicone as containing at least 6 
-O-Si(CH3)(-CH2-)SO3- units on the right hand terminal end of a siloxane backbone as claimed (corresponding to subscript o), as well as one such unit of the left hand side.  The Examiner cautions that an amendment to this claim (which will be necessary to overcome the 112 second paragraph issues supra) could potentially result in a new grounds of rejection.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
5/21/2022


/MARGARET G MOORE/Primary Examiner, Art Unit 1765